COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 IN RE: TELETRAC, INC.,                           §
                                                                   No. 08-13-00063-CV
                              Relator.            §
                                                             AN ORIGINAL PROCCEDING
                                                  §
                                                                     IN MANDAMUS
                                                  §

                                                  §

                                                   §

                                  MEMORANDUM OPINION

       Pending before the Court is Relator’s motion to dismiss its petition for writ of mandamus.

Relator represents that it has conferred with the Real Party in Interest on the merits of the motion to

dismiss, the Real Party in Interest agrees with the relief requested, and that the motion to dismiss is

presented as an agreed motion. Relator states that the parties have reached a settlement in the

underlying case and requests this Court enter an order dismissing the petition for writ of

mandamus. See TEX. R. APP. P. 42.1(a)(2).

       Having considered Relator’s motion to dismiss, we conclude that the motion should be

granted. We therefore dismiss the petition for writ of mandamus.


                                               GUADALUPE RIVERA, Justice
July 24, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.